Response to Arguments
Applicant's arguments filed 2021/11/19 have been fully considered but they are not persuasive. Because;
A-  In response to applicant’s argument (page 13) that: “Applicant respectfully disagrees with Examiner because the characterization above (especially, Point I indicated by the arrow) is improper hindsight. This is because the Examiner, in effect, forcibly applies the references to fall within the range of the specific content of each metal with respect to the corrosion inhibitor.
More specifically, Examiner simply applies the content of Skee’s corrosion inhibitor and the content of specific metals of Ikemoto as the Point I above. Applicant respectfully submits that these figures are not obtained based on specific technical evidence, but are conclusions obtained only after reading the present application”, it is noted that:  I)- Mathematically, examiner has no power of forcing or bending any values or data provided by references to fit or agree with any claimed limitations.  This is simply because the obtained values are results of simple unit conversions from percentages to parts per billions (ppb) and their simple divisions according to the verbatim of the claims and no more.  II)- consequently, and in this regard there cannot be any possibility of hindsight assumption or reasoning as applicant has termed it: “only after reading the present application”.  Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning is not correct and, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner has only been lead by the stated limitations of the claim(s) and has tried to recognize only the provided initial concentrations of the elements that their ratios are correspondingly claimed, and no more.  Only force involved, has been mere force of simple mathematics. 
B-  In response to applicant’s argument (page 14) that: “Skee does not disclose the specific corrosion inhibitor as in the present claims.
Ikemoto discloses amounts of Co, Fe and Na that are reduced to the range of 0.1 ppb to 20 ppb. See paragraph [0045] of Ikemoto. However, Ikemoto does not disclose the content of Ca, so that Ikemoto does not disclose or suggest the specific content of each metal with respect to the corrosion inhibitor as in Applicants’ invention.
Matsunaga does not disclose the specific content of each metal with respect to the corrosion inhibitor, it should be noted that, as correctly state by applicant, the prior art of Skee does not, expressly, teach the amounts of Ca, Fe and Na metals.  Therefore, these values are obtained from analogous art of Ikemoto’s and obviously used to calculate the corresponding ratios which are the instantly claimed limitations. It should be noted that the claims are not rejected based on only one reference but in fact are rejected based of multiple references which are closely related and analogous, indeed.  Note that; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  By the same token; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant assertion that Matsunaga does not reveal the amounts of each metal is, perhaps, true.  However, this is not the very reason for its combination with Skee.  As the above action states, Matsunaga is only combined with Skee for the reason of corrosion inhibitors of B and C, wherein one of them could be added to Skee’s composition. Applicant is attacking the references in vacuum or in an abstract unrelated picture(s).  The following explanation of instant invention is acknowledged but, it is construed as rendered obvious by the combination of the above references.
C- In response to applicant’s argument (page 15) that: “Referring to Applicants’ invention, the Examiner states that “These values, as claimed instantly, are actually in the range of trace amounts, and are usually reported on the chemical product containers which is indicative of the extent of their purity.” See page 3, 2nd paragraph of the Action. However, the content of each metal with respect to the corrosion inhibitor might be lower according to the Examiner’s view, and in such case, a person skilled in the art could not obtain the effects of the present invention”, it should be noted that the term “trace amount” is only and only used as a figurative, or an exemplary, explanation but not as an exact amount which is used for calculating the ratio of metals to corrosion inhibitor. Note that paragraph 45 of Ikemoto teaches the range of each metal equal to 
D-  Furthermore, contrary to applicant’s assertion, both claims 1 and 20 require only one of corrosion inhibitors of B and C and not both of them, as a Markush group.  
E- Applicant’s assertions or argument of page 16 are the same as previous pages and responses not repeated.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/M.R.A./Examiner, Art Unit 1767
2021/12/29                          

/LIAM J HEINCER/           Primary Examiner, Art Unit 1767